Citation Nr: 1618195	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-31 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1969 to September 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for diabetes mellitus, type II.  

The Veteran requested to appear for a personal hearing before a Veterans Law Judge at the RO.  See June 2010 VA Form 9.  The Veteran subsequently testified at a personal hearing before a Decision Review Office (DRO) at the RO in October 2010.  A transcript of his testimony is associated with the claims file.  

In October 2011, the Veteran withdrew his request for a Board hearing before a Veterans Law Judge.  

In a March 2015 decision, the Board denied the Veteran's claim for service connection for diabetes mellitus, type II.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

In December 2015, while his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a January 2016 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran had no service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and he was not actually exposed to herbicide agents during his service.  

2.  Diabetes mellitus, type II did not have it onset in service, did not become manifest to a degree of 10 percent or more within the first post-service year and is not otherwise related to any injury or disease in service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred during service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in February 2009, prior to the initial adjudication of the claim in June 2009.  The letter notified the claimant and his or her representative of all information, and any medical evidence or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters, in accordance with 38 C.F.R. § 3.159(b)(1), informed the claimant of any information and evidence not of record (1) what is necessary to substantiate the claims; (2) what type of evidence that VA will seek to provide; and (3) and what evidence the claimant is expected to provide.  Likewise, the letter notified the Veteran of all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, service personnel records and medical records showing that the Veteran currently has diabetes mellitus, type II.  The Veteran submitted deck logs showing that his naval ship docked at Da Nang Harbor on December 11, 1972.  

As explained in greater detail below, the facts in this case are not in dispute, and no additional assistance would change the outcome of this claim.  The question for the Board's determination is whether the Veteran's service includes service in the Republic of Vietnam during the Vietnam era for purposes of applying the presumption of exposure to herbicides in service under 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § § 3.307, 3.309 (2015).  Because the law and not the evidence is dispositive in the instant case, additional factual development would have no bearing on the ultimate outcome.  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



II.  Service Connection

The Veteran seeks service connection for diabetes mellitus, type II.  The Veteran maintains that his service aboard the USS Cone (DD-866) between December 1972 and February 1973 included service in the inland waterways of the Republic of Vietnam (RVN) for purposes of establishing a presumption of herbicide exposure.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection on a direct basis, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Diabetes mellitus is included among the enumerated chronic diseases.  Thus, where diabetes mellitus is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the presumption of service connection for chronic diseases, there are certain presumptions applicable to veterans who served in Vietnam, or who were otherwise exposed to herbicide agents.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases associated with herbicide exposure, under VA law include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Such diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways.  Haas v. Peake, 525 F.3d 1168 (2008).  

The Veteran served aboard the USS Cone (DD-866) while it was in the official offshore waters of Vietnam from December 9, 1972 to January 3, 1973 and from January 14, 1973 to February 6, 1973.  Copies of official deck logs further show that the USS Cone docked at Da Nang Harbor for approximately one day on December 11, 1972.  These facts are not in dispute.  Also undisputed is the fact that the Veteran never left the ship while it was docked at a pier in Da Nang Harbor or while the ship was stationed in the offshore waters of Vietnam.  The Veteran testified in October 2010 that he did not get off the ship.  He indicated that the ship was docked at a pier.  (Hearing Transcript, pp. 4, 8-9).  

In summary, there is no assertion that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  While the Veteran was awarded the Vietnam Service Medal and the Combat Action Ribbon, these medals recognize service in support of the conflict in Vietnam and participation in major military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010). 

Rather, the Veteran contends that the presumption of herbicide exposure should extend to Veterans who served aboard navy ships that were docked to a pier in Da Nang Harbor.  In support of his claim, the Veteran submitted copies of previously issued Board decisions between 2003 and 2007 where the Board found that Da Nang Harbor was considered an inland waterway such that the presumption of herbicide exposure applied to those Veterans.  Board decisions are not binding precedent.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1303.  

In its March 2015 decision, the Board in this case rejected the Veteran's argument that Da Nang Harbor should be considered an inland waterway for purposes of whether the Veteran had service in Vietnam.  The Board cited to Haas and attempted to distinguish Da Nang Harbor as blue water service, rather than brown water, which would include the inland waterways.  According to Haas, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the United States Court of Appeals for Veterans Claims (Court) had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2015).  Instead, the Board found that service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam.  Id.  
The Board also relied on guidance from the VA Adjudication Procedure Manual and a training letter issued in September 2010 by the Compensation and Pension Service, and a VBA Fast Letter 10-37 (September 10, 2010).  See also Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (September 9, 2010).  This guidance suggested that a blue water veteran must show that he stepped foot on the land mass of Vietnam to warrant the presumption of herbicide exposure under Haas.  

VA maintains a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  According to this list, the USS Cone was identified under Category III - Ships that Docked to Shore or Pier in Vietnam.  The guidance provided in conjunction with this list of ships indicates that Category III (ships that docked to shore or pier in Vietnam) includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.  

According to this guidance, it is assumed that a Veteran went ashore in Vietnam if a Veteran's blue water ship was docked at a pier in Vietnam, and therefore all that is needed to show actual "boots on the ground" in Vietnam is the Veteran's lay statement that he actually went ashore.  In this scenario, the presumption of herbicide exposure applied not because the Veteran was aboard a ship that was docked to a pier in Da Nang Harbor, but rather, because the location of the ship next to land made it likely that the Veteran went ashore as a result of being docked next to shore.  In other words, the Veteran still needed to show that he went ashore to warrant the presumption of herbicide exposure.  

In this case, however, the Veteran reported that he did not go ashore when his ship was docked at Da Nang Harbor.  As a result his claim was denied.  However, the Veteran continues to assert that his service in Da Nang Harbor should constitute inland waterway service in Vietnam, entitling him to the presumption of herbicide exposure.  The Veteran appealed this denial to the Court, and the parties to the Joint Motion agreed that the March 2015 Board decision should be vacated and the matter remanded in light of the Court's recent holding in Gray v. McDonald, 27 Vet. App. 313 (2015).  

In Gray, the United States Court of Appeals for Veterans Claims held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway (even though Quy Nhon Bay and Ganh Rai Bay are designated as brown water) is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  The Court in Gray found that VA's designations of what areas constituted inland waterways/brown water, and what areas constituted blue water (off shore) were arbitrary because no defined parameters had been set and the Secretary could provide no reasonable basis for finding that Da Nang Harbor was blue water when Quy Nhon Bay and Ganh Rai Bay were considered inland waterways.  Although the Court in Gray found VA's definition of inland waterways irrational and not entitled to deference, it noted that VA retains its discretionary authority to define the scope of the presumption of herbicide exposure.  Haas v. Peake made it clear that VA may draw a line between blue and brown water while leaving the specific line drawing to VA discretion.  Gray at 321.  As such, the Court vacated and remanded the matter for VA to reevaluate its definition of inland waterways.

In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines "inland waterways" and which bodies of water in Vietnam constitute inland waterways.  According to the February 5, 2016 amendments to the VBA Manual M21-1, IV.ii.1.H.2.a, inland waterways are classified as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

In addition to these amendments to the M21-1, the VA herbicide exposure ship list was also updated on the same day to reflect the M21-1 amendments.  The amended background section of the document, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents states as follows:

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  

Under the amended criteria, consistent with the pre-amended criteria, Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  See VBA Manual M21-1, IV.ii.1.H.2.c.  Therefore, to the extent the Veteran relies on the presence of the USS Cone in Da Nang harbor, the presumption of exposure to herbicide agents, and the presumption of service connection for diabetes mellitus does not attach.  

In this case, the presumption of exposure to herbicides does not attach where, as in this case, the Veteran did not have service in the Republic Vietnam or the inland waterways of the Republic of Vietnam or another location where exposure to herbicides can be presumed, and the service records do not otherwise show exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Moreover, although the Veteran's ship was docked at a pier in Da Nang Harbor for one day, the Veteran's presence on the land mass of Vietnam may not be assumed because the Veteran specifically denied any such presence.  

Furthermore, the Veteran has not contended, nor is there any evidence of record, that diabetes mellitus manifested within one year of separation from active service. 

The Board fins that the weight of the evidence demonstrates that diabetes mellitus is not etiologically related to service.  The evidence does not demonstrate an inservice injury or disease of the endocrine system.  The service treatment records are negative for any indication, complaints, treatment or diagnosis for diabetes mellitus.  Moreover, the Veteran testified at his DRO hearing in October 2010 that he was not diagnosed with diabetes until 2006.  Hearing Transcript, p. 4.  Therefore, a presumption of service connection as a chronic disease is also not warranted.  38 C.F.R. § 3.309(a) (2015).

As with any service connection claim, service connection can be established based on proof of actual causation of the Veteran's diabetes mellitus by an event, injury or disease during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no evidence of record indicating that the Veteran had diabetes mellitus during service or for many years after service, and, there is no competent medical evidence of record showing that the Veteran's disabilities are related to service.

The Veteran believes that his diabetes mellitus resulted from in-service herbicide exposure; and, although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, the Veteran has not submitted any credible evidence to corroborate the assertion that he was actually exposed to herbicides in service, and if so, the circumstance of that exposure.  Therefore, the Board finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for type II diabetes mellitus.  They are not sufficient to establish exposure to herbicides in service and they are not competent to diagnose diabetes mellitus and relate it to any event, injury, or disease during service.  

Accordingly, the preponderance of the evidence is against the claim for service connection for diabetes mellitus, and that claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


